            Case 1:19-cv-11331-AT Document 27 Filed 06/26/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com                                                              6/26/2020
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Heron Preston S.R.L.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



HERON PRESTON S.R.L.,

Plaintiff

v.
                                                            CIVIL ACTION No.
AIDA008, et al.,                                             19-cv-11331 (AT)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Heron
Preston S.R.L. (“Heron Preston” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants Cosmos_fz, Feizai, Guyu11, Iiceei, Kk_boy, Larch,
Suwai, Vogoboy, Weizhu, Wonyo168 and Yiyeqiuyu in the above-captioned action, with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
Case 1:19-cv-11331-AT Document 27 Filed 06/26/20 Page 2 of 2
